Citation Nr: 1727529	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Navy Reserve from March 1979 to May 1983, including an initial period of ACDUTRA from March 26, 1979, to July 25, 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision that, in pertinent part, denied service connection for a right upper lobe nodule secondary to asbestos exposure.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

In a June 2015 decision, the Board, in pertinent part, denied service connection for a chronic pulmonary/respiratory/lung disability-including as due to asbestos exposure.

The appellant appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated that portion of the Board decision and remanded the case to the Board for readjudication.  Judgment was entered in February 2017.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative when further action is required.



REMAND

In order to qualify for VA disability compensation, a claimant must be a Veteran. Service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training without more will not suffice to give one "veteran" status. An individual who served on active duty for training (ACDUTRA) will be considered a "veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training. 38 U.S.C.A. § 101 (24)(B). An individual who served on inactive duty training (INACDUTRA) will be considered a "veteran" if that individual suffers from an injury incurred or aggravated in line of duty during the period of inactive duty for training.

In this case, the claimant is deemed a Veteran due to his already service-connected sinusitis.

Lung Disability

There is conflicting evidence of record as to whether the appellant's currently diagnosed granuloma of the right upper lobe is a type of interstitial lung disease and/or a type of restrictive lung disease.  In essence, the Court's Memorandum Decision instructed the Board to resolve this factual issue, in order to establish a factual foundation for an examiner's opinion.  A medical opinion based on an inaccurate factual premise has no probative value.

Here, the appellant's exposure to asbestos during periods of ACDUTRA and INACDUTRA has been conceded.  Records show that the appellant was part of an asbestos medical surveillance program in March 1983.

His Navy Reserve records show normal lungs on each clinical evaluation beginning in March 1979 and ending in December 1992.  Chest X-rays taken in February 1979 and in December 1988 were negative.

The report of a September 2011 VA examination reveals that the appellant had pneumonia in boot camp in 1979.   The examiner noted that chest X-rays taken in July 2009 had revealed a four-millimeter right upper lobe nodule.  The examiner noted that the nodule had been stable for a period over two years and was considered benign in nature.   The examiner also noted that chest X-rays taken in April 2010 had revealed pleural thickening without pneumothorax.

Private records, dated in April 2012, show that computed tomography and X-rays taken in 2009 had revealed a right upper lobe lung nodule measuring approximately four millimeters in size, which had been closely observed for the past three years.  Assessment in April 2012 was that the nodule was calcified and likely a granuloma.  Computed tomography in April 2012 also demonstrated bilateral lower lobe scarring.  Surveillance was continued.

Restrictive lung impairment was assessed in April 2012, which was due in large part to the appellant's weight and body habitus.  Dramatic lifestyle changes and weight loss were required.  The physician also assessed a history of asbestos exposure, with bibasilar scarring shown on computed tomography.  There was no computed tomography evidence for asbestos-related pleural or interstitial lung disease identified.

Private records, dated in January 2013, show assessments of interstitial lung disease (diagnosed in March 2012) and restrictive lung disease (diagnosed in September 2011).  Assessments included history of indeterminate pulmonary nodule, which remained stable; and history of asbestos exposure with radiographic evidence of some bibasilar scarring, and subpleural thickening, which may or may not be related.

The report of a February 2013 VA examination reveals that the appellant was diagnosed with a granuloma of the right lung.  Computed tomography at the time noted residuals of prior granulomatous infection, probable right lower lung.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner explained that the appellant had a stable, calcified granuloma in his right lung; and that there are many causes of granulomas.  The examiner also explained that the radiographic hallmarks of asbestos-related pulmonary disease include pleural plaques, which have not been identified on computed tomography.

Private records show continuing surveillance of the right lower lobe lung nodule.  In October 2015, the appellant's treating physician made the following diagnoses:  indeterminate pulmonary nodule; fibrotic changes at lung bases; restrictive pulmonary impairment; and reduced diffusing capacity for carbon monoxide.  The treating physician opined that the current diagnosed disabilities were as least as likely as not caused by or a result of events while in service.  In support of the opinion, the treating physician explained that the abnormal findings on computed tomography scans of the chest were related to prior exposure to some agent; and that although many potential exposures exist for everyone, the one known exposure for the appellant would be asbestos.

Given the discrepancies and uncertainties noted above, and consistent with the Court's memorandum decision, further medical clarification is needed to make a decision on the claim.  

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's outstanding VA treatment records, from July 2017 forward; and associate them with the appellant's claims file.

2. The February 2013 examination report for respiratory conditions should be returned to the examiner (or, if the examiner is unavailable, a suitable substitute) for addendum opinions as to:
 
Whether it is at least as likely as not (50 percent probability or more) that any lung disease found to be present is the result of disease or injury in service-specifically, to include exposure to asbestos during ACDUTRA and INACDUTRA.  If other causes are more likely, those should be noted.  

In light of the Memorandum Decision, the examiner should address whether the appellant has an eosinophilic granuloma.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner or any substitute examiner deems it advisable to conduct a further in-person examination of the appellant, then such an examination should be scheduled and conducted.  

The examiner's attention is directed to the September 2011 VA examination report, noting treatment for pneumonia in boot camp; and the appellant's primary duties as a technician for the boiler, pipes, and refurbishing of the hull of ships in the U.S. Navy Reserve.  See VBMS-VA Examination, received September 10, 2011.  

The examiner's attention is also directed to the private assessment of interstitial lung disease in January 2013, and the medical opinion in October 2015.  See VBMS-Medical Treatment Records - Non-Government Facility, received June 21, 2013, and June 20, 2017, respectively.

If the examiner determines that opinions cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that opinions cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The appellant's claims file, to include this REMAND, must be made available to the examiner designated, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the appellant and his representative until they are notified by the RO or VA's Appeals Management Office (AMO).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




